Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 & 30 is/are rejected under 35 U.S.C. 102 as being anticipated by Wang US 20120147810

13. A method for wireless communications at a first repeater, comprising: 
receiving, from a base station, a multicast message comprising common control information for a plurality of repeaters, the plurality of repeaters comprising at least the first repeater and a second repeater (Wang: fig. 1-2, 4A-4B [0036, ]The relay node common signaling zone 205 may be configured as information elements (IE) transmitted by the DeNB 110B to one or more relay nodes, such as relay nodes 110A and 110C); 
(Wang: fig. 4A-4B [0041-0042] The relay identifier is used by the relay node to recognize that the subframe configuration is for the relay node and not another node); and 
communicating with one or more wireless devices based at least in part on the configuration parameters (Wang: fig. 1, unit 122 & 196 [0020, 0024, 0026] The relay access links 122 and 196 each include a downlink (e.g., downlink 116B and 118) for transmitting to the user equipment). 

14. The method of claim 13, further comprising: receiving the multicast message in a first frequency band; and communicating with the one or more wireless devices in a second frequency band, wherein the first frequency band and the second frequency band are the same or different (Wang: [0034]). 

15. The method of claim 13, further comprising: receiving a group common radio network temporary identifier associated with the multicast message (Wang: [0029]). 

Regarding claims 13, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 30, where the difference used is a “apparatus” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 20120147810 in view of Yin US 20080259840

16. The method of claim 13, further comprising: transmitting at least a portion of the multicast message to the second repeater based at least in part on a forwarding instruction associated with the multicast message (Wang: fig. 4A-4B [0041-0042])
	Wang merely discloses the term transmitting at least a portion of the multicast message to the second repeater 
Yin further teaches transmitting at least a portion of the multicast message to the second repeater based at least in part on a forwarding instruction associated with the multicast message (Yin: [0027-0034] fig. 1 unit 106 - transmitting the second frame in a DL relay zone according to the DL-R-MAP)
Thus, it would have been obvious to one ordinary skill in the art before the effective date of the claim invention to include the above recited claim invention into Wang’s invention in order to transmit a plurality of DL-R-MAPs for RSs and a plurality of DL-MAPs for RSs in the multi-hop network 1 [0027], as taught by Yin.

18. The method of claim 16, further comprising: decoding the multicast message based at least in part on the forwarding instruction; and encoding the multicast message based at least in part on the decoding, wherein transmitting the portion of the multicast message is based at least in part on the encoding (Yin: [0027-0034]). 

19. The method of claim 16, further comprising: decoding the multicast message based at least in part on the forwarding instruction; and generating a message comprising the portion of the multicast message based at least in part on the decoding, wherein transmitting the portion of the multicast message to the second repeater comprises transmitting the generated message (Yin: [0027-0034]). 

20. The method of claim 16, further comprising: receiving an indication of the forwarding instruction in one or more layer 1 signals, one or more downlink control information messages, one or more scheduling grants, or a combination thereof (Yin: [0027-0034]). 

(Yin: [0027-0034]). 

22. The method of claim 16, wherein the forwarding instruction indicates at least a second portion of the multicast message to be forwarded to one or more additional repeaters (Yin: [0027-0034]). 

23. The method of claim 13, wherein the common control information comprises a first information element associated with the first repeater and a second information element associated with the second repeater (Wang: fig. 2, unit 205, 4A-4B, 5-6). 

24. The method of claim 13, wherein the common control information comprises a common information element associated with the first repeater and the second repeater (Wang: fig. 2, unit 205, 4A-4B, 5-6). 

25. The method of claim 13, wherein the one or more configuration parameters comprise a forwarding direction, one or more beamforming parameters, a power setting, or a combination thereof (Wang: fig. 2, unit 205, 5-6, Yin: [0027-0034]). 

26. The method of claim 13, wherein the common control information comprises one or more indices corresponding to the one or more configuration parameters (Wang: fig. 2, unit 205, 4A-4B, 5-6; Yin: [0027-0034]). 

(Wang: [0032, 0049]; Yin: [0027-0034]). 


Claim 16-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 20120147810 in view of Wang US 20070072604 (herein after as Wang2)

16. The method of claim 13, further comprising: transmitting at least a portion of the multicast message to the second repeater based at least in part on a forwarding instruction associated with the multicast message (Wang: fig. 4A-4B [0041-0042])
	Wang merely discloses the term transmitting at least a portion of the multicast message to the second repeater 
Wong2 further teaches transmitting at least a portion of the multicast message to the second repeater based at least in part on a forwarding instruction associated with the multicast message (Wang2: [0068] fig. 6 unit 542 - RS 504 which is in communication with RS 506 via air link 542)
Thus, it would have been obvious to one ordinary skill in the art before the effective date of the claim invention to include the above recited claim invention into Wang’s invention in order to transmit DSx message on air link 542 to the next hop (in this case RS 506) by means of the 802.16 physical layer 540 [0073], as taught by Wang2.

(Wang2: fig. 6 unit 536 - The MAC header, relay sub-header and DSx message are then forwarded to QOS buffer 536 and frame scheduler 538, and then transmitted on air link 542 to the next hop (in this case RS 506) by means of the 802.16 physical layer 540). 

18. The method of claim 16, further comprising: decoding the multicast message based at least in part on the forwarding instruction; and encoding the multicast message based at least in part on the decoding, wherein transmitting the portion of the multicast message is based at least in part on the encoding (Wang2: fig. 2, 9, unit 1042). 

19. The method of claim 16, further comprising: decoding the multicast message based at least in part on the forwarding instruction; and generating a message comprising the portion of the multicast message based at least in part on the decoding, wherein transmitting the portion of the multicast message to the second repeater comprises transmitting the generated message (Wang2: fig. 2, 9, unit 330, 1042).

20. The method of claim 16, further comprising: receiving an indication of the forwarding instruction in one or more layer 1 signals, one or more downlink control information messages, one or more scheduling grants, or a combination thereof (Wang2: fig. 2, 4-9, unit 330).

(Wang2: fig. 2, 9, unit 330, 1042).

22. The method of claim 16, wherein the forwarding instruction indicates at least a second portion of the multicast message to be forwarded to one or more additional repeaters (Wang2: fig. 2, 9, unit 330, 1042).

23. The method of claim 13, wherein the common control information comprises a first information element associated with the first repeater and a second information element associated with the second repeater (Wang: fig. 2, unit 205, 4A-4B, 5-6; Wang2: fig. 2, 9, unit 330, 1042). 

24. The method of claim 13, wherein the common control information comprises a common information element associated with the first repeater and the second repeater (Wang: fig. 2, unit 205, 4A-4B, 5-6; Wang2: fig. 2, 9, unit 330, 1042). 

25. The method of claim 13, wherein the one or more configuration parameters comprise a forwarding direction, one or more beamforming parameters, a power setting, or a combination thereof (Wang: fig. 2, unit 205, 5-6; Wang2: fig. 2, 9, unit 330, 1042).

26. The method of claim 13, wherein the common control information comprises one or more indices corresponding to the one or more configuration parameters (Wang: fig. 2, unit 205, 4A-4B, 5-6; (Wang2: fig. 2, 9, unit 330, 1042). 

27. The method of claim 13, wherein the multicast message is received in a physical downlink control channel, a physical downlink shared channel, or a combination thereof (Wang: [0032, 0049]; Wang2: fig. 2, 9, unit 330, 1042).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415